Citation Nr: 1430502	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  07-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a traumatic injury to the right eye.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1976 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for residuals of a traumatic injury to the right eye and assigned a noncompensable evaluation, effective from November 10, 1975.

In a May 1976 rating decision, the RO determined that there was clear and unmistakable error in the February 1976 rating decision and awarded an initial evaluation of 20 percent for residuals of the right eye injury analogous to paralysis of accommodation, effective from November 10, 1975.  The Veteran received a retroactive payment during the course of the appeal.  See, e.g., October 2006 notification letter.  In addition, the Veteran perfected an appeal as to the initial evaluation assigned in the February 1976 rating decision, and the matter was forwarded to the Board for initial appellate review in 2007.

The case was most recently remanded for further development in October 2013.  In a February 2014 rating decision on remand, the agency of original jurisdiction (AOJ) granted a separate 30 percent evaluation for a right eye horizontal corneal scar, effective from November 10, 1975.  The development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including VA treatment records, a September 2013 written brief, and the February 2014 rating decision notification letter.  The AOJ's most recent supplemental statements of the case (SSOCs) reflect consideration of the VA medical records.  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the claims.

In addition, it is unclear if the AOJ has addressed the Veteran's request for additional retroactive payment for the time period during which his children were still dependents.  See, e.g., March 2014 written submission.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  By way of a written statement received by the RO on March 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the evaluations assigned for his right eye disability.  There is no remaining case or controversy as to the issue of entitlement to an initial evaluation in excess of 20 percent for residuals of a traumatic injury to the right eye.

2.  The Veteran does not meet the schedular criteria for TDIU.

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial evaluation in excess of 20 percent for residuals of a traumatic injury to the right eye is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2013).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim for an increased evaluation for the right eye, the Board notes that the VCAA provisions are inapplicable in this case, as the claim has been deemed withdrawn, as discussed below.

In regard to the TDIU claim, the Board acknowledges that fully adequate notice was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, the timing deficiency was cured by subsequent readjudication of the claim in the February 2014 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the November 2013 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  This letter and a March 2006 letter explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was provided multiple opportunities to identify treatment records, but he has not identified any other available, outstanding records that are relevant to the claim decided herein.  See September 2011 and November 2013 VCAA letters.  The record also includes written statements provided by the Veteran and his representative.  

The Veteran was also afforded multiple VA examinations in connection with his claim for an increased eye evaluation; the examinations from October 2011 and December 2013 (same examiner, eye), as well as January 2014 (dental) consider the effects of his service-connected disabilities on his ability to work, as discussed below.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the criteria relevant to making a determination in this case.
The Board does observe that it is unclear if the January 2014 VA examiner reviewed the entire claims file; however, he did review the Veteran's own medical history and complaints, and he performed a physical examination that addressed the criteria relevant to making a determination in this case.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and SSOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Right Eye

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the AOJ issued a February 2014 supplemental statement of the case continuing to deny an evaluation in excess of 20 percent for the right eye disability under Diagnostic Codes 6099-6030.  This decision noted that the recently granted right eye scar matter would be discussed under separate cover and resulted in a service-connected combined evaluation of 40 percent.  Shortly thereafter, the AOJ issued the rating decision granting a separate 30 percent evaluation for a right eye scar under Diagnostic Code 7800 associated with the initial right eye disability.  In the corresponding February 2014 notification letter, the AOJ explained the grant of service connection for the scar, as well as the current overall or combined rating of 40 percent effective from November 10, 1975.  The AOJ also indicated that the rating decision and notification letter constituted the decision based on the Veteran's appeal and specifically informed him that, if he wished to withdraw his appeal at that time, he should contact VA within thirty days of the letter on the enclosed blank statement in support of claim (VA Form 21-4138).

In a March 2014 response to the notification letter (on a VA Form 21-4138), the Veteran indicated that he "d[id] wish to withdraw [his] appeal at this time," as he was "satisfied with the VA decision."  The corresponding cover letter from the Veteran's representative also indicated that the Veteran "wishes to withdraw appeal."  Thereafter, the Veteran did not submit any additional evidence in support of the right eye claim.  In fact, although the representative listed both issues originally on appeal at the top of the May 2014 written brief, the argument provided was related to the TDIU issue.

Based on the foregoing, the Board finds that the content of the Veteran's written statement, when taken with the information provided by the AOJ in the notification letter, indicates that the Veteran is satisfied with the evaluations assigned for his right eye disability, resulting in the 40 percent combined evaluation.  Thus, there is no remaining case or controversy in regard to this issue.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Nevertheless, the Board observes that the February 2014 notification letter did not specifically address the TDIU issue.  On review of the subsequent written submissions, to the extent that the Veteran's intentions as to the TDIU claim are unclear, the Board addresses this claim below.

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for impaired vision, right eye, residuals of trauma (20 percent disabling) and an associated horizontal corneal scar of the right eye (30 percent disabling), as well as residuals of a fracture of the symphysis region of the mandible (0 percent disabling).  The combined evaluation has been 40 percent since November 10, 1975.  Although the Veteran's disabilities may be combined because they each resulted from his in-service car accident, the combined evaluation falls short of the threshold requirement for consideration of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that assignment of a TDIU on an extraschedular basis is not warranted.  The Veteran's primary contention in support of his claim is that he had to take an early retirement from his job as a woodworker because the worsening condition of his right eye presented safety concerns.  See, e.g., November 2006, January 2012, and December 2013 written statements.

The VA education benefits records show that the Veteran completed high school.  Following service, he started on-the-job training in November 1971 as a cabinet maker.  On the October 2011 TDIU form (VA Form 21-8940), the Veteran indicated that he worked full-time with the company for over 30 years until his retirement in March 2006 and noted that this post-service employer is no longer in business.  He further explained that he was moved from a management position back to a shop worker as part of a company reorganization.  He indicated that, while he was in an office position, he worked in controlled conditions and had accommodations, such as the use of magnifying glasses to read small print.  His shop duties required the use of machinery such as saws and shapers in poor lighting and dusty conditions.  After several close calls, he decided that he was a safety hazard to himself and others and took an early retirement.  See also, e.g., May 2008 and January 2010 VA treatment records (reporting employment history).  

Historically, the record does not reflect, nor does the Veteran contend that his eye disability affected his ability to work full-time with the woodworking company until several years prior to his retirement.  In fact, the record supports a finding to the contrary.  See, e.g., November 1975 (Dr. E.M.) and March 1976 (Dr. W.P.) medical affidavits (initials used to protect privacy) (noting Veteran was not disabled, indicating that he needed two pairs of glasses, under remarks for unemployability, respectively); January 1976 VA examination report (Veteran reporting no time lost from work in past 12 months).  The evidence of record from this time period show symptoms similar to the present-day state of the right eye, including permanent pupil dilation, visual impairment, and the corneal scar.  See January 1976 VA examination; medical affidavits; March 1976 notice of disagreement (Veteran reporting poor vision in right eye).

In the April 1976 substantive appeal, the Veteran reported that he was limited in taking other jobs that he may want, such as a construction carpenter, as his eye was very sensitive to light, and such jobs required him to work outside.  He also reported that it was dangerous for him to drive at night because of the lights from oncoming cars.  He indicated that he was limited in his cabinetmaking job because he could not do required work properly if the light was not just right.

More recently, July 2005 private treatment records from the Eye Center show that the Veteran's old right eye trauma continued to reduce visual acuity in that eye; he reported that it felt like his glasses were "doing good."

The Veteran was afforded multiple VA eye examinations in connection with his increased eye evaluation claim, some of which  addressed the impact on his ability to work.  The March 2006 and August 2006 VA examiners indicated that the Veteran's right eye injury caused decreased visual acuity and glare.  The March 2006 VA examiner noted that the Veteran had very decent (corrected) visual acuity in the right eye.  The August 2006 VA examiner noted that the Veteran used polarized shades over his glasses when outside.

The October 2011 VA examiner determined that the net result of the trauma to the right eye (including cornea scarring, traumatic cataract, and iris damage) was a reduction in visual acuity in that eye with a marked increase in glare symptoms.  The examiner noted that the Veteran would have difficulty with tasks requiring precise vision, such as driving (especially at night) and reading.  Further, the severe glare caused by the combination of the traumatic cataract and the large pupil (trauma-induced) in the right eye would make driving in bright sunlight and after sunset very difficult.  He noted that the Veteran reported not driving at night because the glare from oncoming headlights caused him to be unable to see the road.

In December 2013, the VA examiner was specifically asked to consider the effect of the Veteran's eye disability on employability.  Following examination, the VA examiner (same from October 2011 examination) again noted the Veteran's decreased vision in the eye and glare symptoms associated with his eye disability, which interfered with his ability to function in brightly lit areas and prevented him from driving at night.  The examiner indicated that the Veteran had visual difficulties due to the difference in acuities between the eyes, which caused problems when he tries to focus on fine details at all distances, such as identifying far objects when driving, or seeing very small print when reading, using a computer, or manipulating small items.  The examiner noted the Veteran's report of leaving his job as a woodworker in 2006 due to his reduced vision and associated change in depth perception; he reported safety issues using saws and other dangerous equipment, as well as an inability to see details on small items due to the severe glare in the eye.

On review, the Board finds that the evidence does not establish that the Veteran is unemployable due to his service-connected eye disability.  In this regard, the Board acknowledges the Veteran's reports that he was unable to successfully return to shop work after his company reorganization, which caused him to take an early retirement.  Nevertheless, the question is not whether the Veteran can keep his current employment, but whether the service-connected disabilities render him unable to obtain and maintain any substantially gainful employment.  In this case, however, the record reflects that he was able to work for many years as a trained shop worker, despite ongoing difficulties due to his right eye, such as not being able to drive at night and light sensitivity.  Later, he was promoted to work as a manager.  In this role, he used accommodations for the problems presented by his eye disability, including those identified by VA and private physicians as impacting his ability to work, such as difficulty reading small print.

In other words, there is affirmative evidence that the Veteran has the background to perform work as a manager that does not require the use of woodworking machinery, even if he is no longer able to perform shop work.  See Bowling, 15 Vet. App. at 8-9 (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994), for the proposition that the Board "may not reject [a veteran's] claim without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal").  Notably, the Veteran has routinely reported that his reassignment as a shop worker was the result of a company reorganization.  See, e.g., May 2008 and January 2010 VA treatment records; October 2011 VA Form 21-8940.  He has not alleged, nor does the record reflect, that he was unable to continue work in the managerial role due to his service-connected eye disability.  Thus, there is a plausible basis in the record to conclude that the Veteran can perform supervisory office work.

The Board has also considered the service-connected residuals of a fracture of the symphysis region of the mandible in assessing the aggregate effect of the Veteran's service-connected disabilities on his employability, but concludes that the record contains no indication that this disability is symptomatic or otherwise contributes to an inability to secure and follow a substantially gainful occupation.  Indeed, the January 2014 VA dental examination report shows that the fracture was well-healed and within normal limits.  During that examination, the Veteran specifically reported that this disability had no bearing on his employment.  The Veteran has not contended otherwise during the course of the claim.

In summary, while the Veteran undoubtedly has industrial impairment as a result of his service-connected right eye disability, as evidenced by his 40 percent combined evaluation, the evidence does not establish that his service-connected disabilities preclude gainful employment.  The Board would note that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  Based on a review of the evidence of record, the Board is of the opinion that the disability evaluation assigned to the Veteran's service-connected disabilities under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 20 percent for residuals of a traumatic injury to the right eye is dismissed.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


